Francis E. Sweeney, Sr., J.,
dissenting. No test embraced by this court to determine whether a civil sanction is punitive should undermine the basic principle that the Double Jeopardy Clause prohibits multiple punishments for the same offense. State v. Gustafson (1996), 76 Ohio St.3d 425, 432, 668 N.E.2d 435, 441; North Carolina v. Pearce (1969), 395 U.S. 711, 717, 89 S.Ct. 2072, 2076, 23 L.Ed.2d 656, 664-665. Because I believe that the $250 reinstatement fee sanctioned in former R.C. 4511.191(L) is punitive in nature, it violates this basic principle. Therefore, I would find that the reinstatement fee violates the Double Jeopardy Clauses of the Fifth Amendment to the United States Constitution and Section 10, Article I of the Ohio Constitution. I would affirm the judgment of the court of appeals.
Sanctions imposed in civil proceedings have been found to violate the Double Jeopardy Clause. See Hudson v. United States (1997), 522 U.S. 93, 110, 118 S.Ct. 488, 499, 139 L.Ed.2d 450, 466-467 (Stevens, J., concurring in judgment), and cases cited therein. The concurring opinion recognized that these cases reconfirmed the settled proposition that the government cannot use the civil label to escape entirely the Double Jeopardy Clause’s command. The concurring opinion notes that this proposition is extremely important because the states and federal government have an enormous array of civil administrative sanctions at their disposal. Thus, this provides government with the capability of punishing persons repeatedly for the same offense, violating the bedrock double jeopardy principle of finality. Id. at 110-111, 118 S.Ct. at 499, 139 L.Ed.2d at 466.
Here, in order to get his license back after the administrative suspension, the defendant was required to pay the reinstatement fee. This fee was in addition to many other costs an offender is required to pay. R.C. 4511.191(D)(1)(a). For example, a fee was imposed after the court suspension, along with the mandatory fine and court costs. R.C. 4507.45; 4511.99. Fees are also imposed on the impounded license plates. R.C. 4507.02(F)(1) and (2); 4503.10; 4503.19. In some cases, impoundment/immobilization or vehicle forfeiture penalties may be imposed. R.C. 4507.38; 4511.195.6 Thus, it becomes painfully obvious that the additional $250 reinstatement fee cannot be viewed in isolation as just a simple *603$250 fee. See State v. Gustafson (June 27, 1995), Mahoning App. No. 94 C.A. 232, unreported, 1995 WL 387619, where that court stressed that the reinstatement fee of former R.C. 4511.191(L) is “nothing more than hidden taxes incorporated by the legislature without the vote of the people. * * * Such costs could legitimately consume more than two weeks salary or wages for someone working on a minimum wage schedule * *
I recognize, and support, the very laudable purpose of the DUI laws, which is to prevent dangerous drivers from being on the road. However, I am concerned with the use of a superficial civil remedy to address the exigencies of the present day drunk-driving problem. See United States v. Ursery (1996), 518 U.S. 267, 300, 116 S.Ct. 2135, 2152, 135 L.Ed.2d 549, 574 (Stevens, J., concurring in judgment in part and dissenting in part). Moreover, I believe that governmental action should be scrutinized very closely when government stands to gain with the enforcement of a mandatory fee. See Harmelin v. Michigan (1991), 501 U.S. 957, 979, 111 S.Ct. 2680, 2693, 115 L.Ed.2d 836, 854, fn. 9 (“There is good reason to be concerned that fines, uniquely of all punishments, will be imposed in a measure out of accord with the penal goals of retribution and deterrence. Imprisonment, corporal punishment, and even capital punishment cost a State money; fines are a source of revenue. As we have recognized in the context of other constitutional provisions, it makes sense to scrutinize governmental action more closely when the State stands to benefit.”). The license reinstatement fee cannot withstand close scrutiny. Therefore, I dissent.
Pfeifer, J., concurs in the foregoing dissenting opinion.

. In fact, the fees and procedures involved are so onerous that an attorney reference handbook admits that “the procedure for the implementation of these penalties is a nightmare that could only have been dreamt by the legislature.” (Emphasis sic.) Painter & Looker, Ohio Driving Under the Influence Law (1998 Ed.) T.20.1, at 257.